FILED
                            NOT FOR PUBLICATION                             JUL 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CELEDONIO VARGAS-VIVAR,                          No. 10-72592

              Petitioner,                        Agency No. A099-580-727

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 12, 2011 **


Before: SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Celedonio Vargas-Vivar, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ decision dismissing his appeal from the

immigration judge’s denial of his application for cancellation of removal based on




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his failure to establish the requisite hardship to his qualifying United States citizen

children.

      We lack jurisdiction to review the IJ’s discretionary determination that

Vargas-Vivar did not demonstrate “exceptional and extremely unusual hardship,”

and Vargas-Vivar has not presented a colorable constitutional claim for us to

review. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     10-72592